Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to Applicant's communications filed 10 December 2021. Claims 1-20 were previously pending. Claims 1, 3, 4, 10, 11, 13, 14, 19, and 20 have been amended according to Applicant’s amendments. No claims have been added or cancelled. Accordingly, claims 1-20 remain pending and under consideration.
Response to Arguments
Applicant’s arguments, see remarks pages 8 and 9, filed 10 December 2021, with respect to the rejections of claims 1 and 11 under 35 USC 102 and claim 20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Chrisop and Kan, Michael (PCMag, YouTube Lowers Default Quality on All Videos to Standard Definition, March 2020). 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a control module configured to analyze a set of functionalities, configure at least a first profile, select the first profile, and implement the memory allocation as recited in claim 20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claims 1, 2, 11, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chrisop et al (US 2003/0043638 A1, hereinafter Chrisop) in view of Kan, Michael, (PCMag, YouTube Lowers Default Quality on All Videos to Standard Definition, March 2020, hereinafter Kan).
Regarding claims 1, and 11, taking claim 11 as exemplary, Chrisop discloses at least one non-transitory computer-readable medium encoded with instructions which, when executed by a processor, performs a method for configuring static memory in a device (See Chrisop, [0021], disclosing codes and other symbolic representations of operations on data bits within a microprocessor or memory and [0023], disclosing adaptively allocating RAM) comprising:
analyzing a set of functionalities of a first device based on at least one use case wherein the at least one use case is associated with configuring available static memory in processing at least one functionality of the first device (See Chrisop, [0023] & [0024], disclosing allocating available RAM memory for an MFP with multiple components or features, each component having its own RAM allocation and different use cases); 
configuring at least a first profile comprising a first part for memory allocation of the available static memory to a first processor, and a second part for memory allocation of the available static memory to a second processor of the first device (See Chrisop, Fig. 3, disclosing a memory configuration comprising allocating available memory to a first and second component/feature of the MFP and [0035], disclosing profiles with specific memory allocations); 
selecting the first profile via a graphical user interface (GUI) by identifying a set of performance characteristics related to the at least one function for the first device (See Chrisop, [0035], disclosing profiles can be selected in response to the type of task being performed by the device and [0039], disclosing supplying a GUI for RAM allocation options); and 
implementing the memory allocation for a first static memory part and the memory allocation for a second static memory part as configured by the first profile in processing the at least one functionality in the use case by the first device (See Chrisop, Fig. 3, disclosing a memory configuration comprising 
wherein a selected first profile enables adjustment of allocated static memory parts (see Chrisop, [0035], disclosing profiles with specific memory allocations).
Chrisop does not disclose the profile enables adjusting streaming content quality of the first device based on user input and feedback that is responsive to the user input that is influenced by the set of performance characteristics associated with a second device communicating with the first device.
However, Kan discloses the profile enables adjusting streaming content quality of the first device based on user input and feedback that is responsive to the user input that is influenced by the set of performance characteristics associated with a second device communicating with the first device (See Kan, disclosing a user adjustable video streaming resolution available on their own display, or first device, based on feedback from the user input and the available performance of the network system and/or youtube video content servers, or second device).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the adjustable memory allocation of Chrisop with the user profile selectable content resolution as it allows for the combined system to have improved video quality based on the amount of internet usage and system stress levels, allowing users to increase resolution levels based on network conditions (See Kan, “Users have the option to manually change the setting” and “To improve the quality, you’ll have to manually change the settings on the video from 480p to 720p or 1080p for high-definition streaming”).

Regarding claims 2 and 12, taking claim 2 as exemplary, Chrisop in view of Kan exemplarily disclosed the method of claim 1 as described hereinabove. Chrisop further discloses selecting a second profile via the GUI by identifying another set of performance characteristics related to at least one function for the first device (See Chrisop, [0035], disclosing multiple memory allocation profiles that are selected in response to the task being performed by the device and [0039], disclosing providing a GUI for profile selection); and 
implementing the memory allocation for the first static memory part and the second static memory part of the static memory defined by the second profile for processing the at least one function for another use case by the first device (See Chrisop, [0035], disclosing multiple memory allocation profiles that are selected in response to the task being performed by the device and [0039], disclosing providing a GUI for profile selection).  

Regarding claim 20,  Chrisop discloses a system comprising: a control module (See Chrisop Fig. 2 disclosing system 100 having allocator 104) configured to: analyze a set of functionalities of a first device based on at least one use case wherein the at least one use case is associated with configuring available static memory in processing at least one functionality of the first device (See Chrisop, [0023] & [0024], disclosing allocating available RAM memory for an MFP with multiple components or features, each component having its own RAM allocation and different use cases); 
configure at least a first profile comprising a first part for memory allocation of the available static memory to a first processor, and a second part for memory allocation of the available static memory to a second processor of the first device (See Chrisop, Fig. 3, disclosing a memory configuration comprising allocating available memory to a first and second component/feature of the MFP and [0035], disclosing profiles with specific memory allocations);
select the first profile via a graphical user interface (GUI) by identifying a set of performance characteristics related to the at least one function for the first device (See Chrisop, [0035], disclosing profiles can be selected in response to the type of task being performed by the device and [0039], disclosing supplying a GUI for RAM allocation options); and 
implement the memory allocation for a first static memory part and the memory allocation for a second static memory part as configured by the first profile in processing the at least one functionality in the use case by the first device (See Chrisop, Fig. 3, disclosing a memory configuration comprising allocating available memory to a first and second component/feature of the MFP and [0035], disclosing profiles with specific memory allocations). 
Chrisop discloses the system provides media to a client (See Chrisop, [0012], disclosing a user of the system and [0038], disclosing media including TIFF). Chrisop does not disclose the system as a media system for providing a media stream to a client over a network and the profile enables adjusting streaming content quality of the first device based on user input and feedback that is responsive to the user input that is influenced by the set of performance characteristics associated with a second device communicating with the first device.
However, Kan discloses a media system for providing a media stream to a client over a network (See Kan, “lowering the video quality for all users…in order to prevent a strain on internet networks across the globe”) and the profile enables adjusting streaming content quality of the first device based on user input and feedback that is responsive to the user input that is influenced by the set of performance characteristics associated with a second device communicating with the first device (See Kan, disclosing a user adjustable video streaming resolution available on their own display, or first device, based on feedback from the user input and the available performance of the network system and/or youtube video content servers, or second device).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the adjustable memory allocation of Chrisop with the user profile selectable content resolution as it allows for the combined system to have improved video quality based on the amount of internet usage and system stress levels, allowing users to increase resolution levels based on network conditions (See Kan, “Users have the option to manually change the setting” and “To improve the quality, you’ll have to manually change the settings on the video from 480p to 720p or 1080p for high-definition streaming”)However, Howard discloses a media system for providing a media stream to a client over a network (See Howard, [0004], disclosing “a computer implemented method for streaming content to a device”).


Claims 3-10 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chrisop in view of Kan, further in view of Howard et al (US 2019/0373036 A1, hereinafter Howard).
Regarding claims 3 and 13, taking claim 3 as exemplary, Chrisop exemplarily disclosed the method of claim 2 as described hereinabove. Chrisop further discloses selecting the first profile for implementing by the first device the at least one functionality in accordance with the memory allocation for the first static memory part and the memory allocation for the second static memory part (See Chrisop, 
Neither Chrisop nor Kan discloses the functionality related to streaming media content and in accordance with a content quality parameter supported by a second device. 
However, Howard discloses the functionality related to streaming media content and in accordance with a content quality parameter supported by a second device (See Howard, Fig. 2, disclosing determination of parameters of a receiving device 202 including bandwidth achievable by the receiving device 206 determining the profile of the streaming server used to achieve the desired performance 212). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the adjustable profile memory allocation and content streaming system of Chrisop and Kan with the quality parameter adjusted media streaming functionality of Howard as it would allow for improved user experience by increasing effective network bandwidth (See Howard [0017]) and receive content of a quality based on specified preferences and device specifics (See Howard [0027]).

Regarding claims 4 and 14, taking claim 4 as exemplary, Chrisop in view of Kan further in view of Howard exemplarily disclosed the method of claim 3 as described hereinabove. Chrisop further discloses in response to actuation of the first device, automatically instructing, by instructions stored in a memory of the first device during start-up to select a profile, a selection of a profile21UTILITY PATENT APPLICATION Attorney Docket No.: P2019-06-13 (066.0722US) for implementation of the at least one functionality in accordance with the memory allocation for the first static memory part and the memory allocation for the second static memory part (See Chrisop, [0031], disclosing saved profiles having stored allocations, and [0033], disclosing memory profiles automatically used at reboots and  [0035], disclosing multiple memory allocation profiles that are selected in response to the task being performed by the device).  Howard further discloses where the functionality is related to streaming media content to a second device and further in accordance with a content quality parameter supported by the second device (See Howard, Fig. 2, disclosing determination of parameters of a receiving device 202 

Regarding claims 5 and 15, taking claim 5 as exemplary, Chrisop in view of Kan further in view of Howard exemplarily disclosed the method of claim 4 as described hereinabove. Chrisop further discloses wherein an available memory is a configured constant value composed of a sum of an amount of the first static memory part and the second static memory part (See Chrisop, Fig. 3 and [0034], disclosing amount of installed memory limits the allocation between functionalities).  

Regarding claims 6 and 16, taking claim 6 as exemplary, Chrisop in view of Kan, further in view of Howard exemplarily disclosed the method of claim 5 as described hereinabove. Chrisop further discloses configuring a relationship of an amount of allocated available memory of the first static memory part to the amount of the second static memory part wherein a change in either amount is compensated by an opposite change by another for a total sum of both amounts remains the configured constant value (See Chrisop, Fig. 3, and [0034], disclosing limits imposed by total installed memory and where in the case of fully allocated memory between functionalities, changing of allocation results in adjusting between functionalities as the total installed memory remains constant).  

Regarding claims 7 and 17, taking claim 7 as exemplary, Chrisop in view of Kan, further in view of Howard exemplarily disclosed the method of claim 6 as described hereinabove. Chrisop further discloses identifying by the first profile a first performance characteristic associated with the at least one functionality for processing by the first processor with the allocated available memory (See Chrisop, [0035], disclosing multiple memory allocation profiles that are selected in response to the task being performed by the device and giving assigned priorities to components to increase the throughput and performance of the functionality).  

Regarding claim 8, Chrisop in view of Kan further in view of Howard exemplarily disclosed the method of claim 7 as described hereinabove. Chrisop further discloses identifying by the second profile a second performance characteristic associated with the at least one functionality for processing by the first processor with the allocated available memory (See Chrisop, [0035], disclosing multiple memory allocation profiles that are selected in response to the task being performed by the device and giving assigned priorities to components to increase the throughput and performance of the functionality).  

Regarding claims 9 and 18, taking claim 9 as exemplary, Chrisop in view of Kan, further in view of Howard exemplarily disclosed the method of claim 8 as described hereinabove. Chrisop further discloses providing, at a client device, a graphical user interface display, including an indication of allocation of available memory of the first device resulting from the automatically configuring the available memory first device at actuation (See Chrisop, Fig. 3, disclosing a GUI indicating the allocated available memory and [0031], disclosing saved profiles having stored allocations, and [0033], disclosing memory profiles automatically used at reboots).  

Regarding claims 10 and 19, taking claim 10 as exemplary, Chrisop in view of Kan exemplarily disclosed the method of claim 1 as described hereinabove. Chrisop further discloses receiving, via a graphical user interface (GUI), a user input pertaining to allocation of available memory of the device for configuring an available memory by identifying a set of performance characteristics related to the at least one function for the first device (See Chrisop, Fig. 3, disclosing a GUI for adjusting allocated memory based on user perceived performance characteristics for various functions). 

EXAMINER’S NOTE
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691. The examiner can normally be reached Monday-Friday 10-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H.K/Examiner, Art Unit 2137                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137